 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11   PAUL ANTHONY STEWART, JR.,                   Case No. SA CV 19-01343 JAK
                                                            (RAO)
12                       Petitioner,
13          v.
                                                  ORDER ACCEPTING FINDINGS,
14   MICHAEL SEXTON,                              CONCLUSIONS, AND
                                                  RECOMMENDATIONS OF
15                       Respondent.              UNITED STATES MAGISTRATE
                                                  JUDGE
16

17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, all of the
18   records and files herein, the Magistrate Judge’s Report and Recommendation
19   (“Report”), and Petitioner’s objections to the Report (“Objections”). The Court has
20   further engaged in a de novo review of those portions of the Report and
21   Recommendation issued on January 30, 2020, to which Petitioner has objected. The
22   Court hereby accepts and adopts the findings, conclusions, and recommendations of
23   the Magistrate Judge.
24          IT IS ORDERED that the Petition is denied, and Judgment shall be entered
25   dismissing this action with prejudice.
26   DATED: February 20, 2020
27
                                              John A. Kronstadt
28                                            United States District Judge
